Citation Nr: 1431784	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-42 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for De Quervain's syndrome in the left wrist.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was remanded by the Board in October 2013 for additional development and has returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2013 remand directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's De Quervain's syndrome.  The examiner was specifically asked to address the clinical significance "of the Veteran having a ganglion cyst on his left wrist and its surgical removal/drainage."  The February 2014 VA examiner failed to do so and failed to discuss the Veteran's in-service treatment for his left wrist.  The examiner appears to have focused his negative opinion on the determination that the Veteran does not presently have De Quervain's syndrome but instead had bilateral wrist strain, bilateral carpal tunnel syndrome, and left medial epicondylitis, which were not shown in service.  

However, the 2014 negative finding is in direction opposition to the findings of the August 2009 VA examination that diagnosed De Quervain's syndrome.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Clarification on this point is needed.  Moreover, given the 2009 finding that it was possible that De Quervain's syndrome shared the same etiology of the Veteran's documented in-service treatment for ganglion cysts, which reportedly both involved tendonopathy, a better nexus opinion is needed.

In sum, the Board finds the examination report is inadequate as it is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its remand directives).  A Remand is necessary to cure this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2014 VA examiner, if available, for an addendum opinion.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner.  The examination report must reflect that this has been accomplished.  

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left wrist currently experienced by the Veteran had its onset during active duty or is otherwise etiologically related to his military service.  The examiner should note the clinical significance, if any, of in-service treatment of the left wrist, including treatment for a ganglion cyst in December 1991.  The examiner's attention is also called to the August 2009 diagnosis of De Quervain's syndrome.  Reference should also be made to the earlier finding that De Quervain's syndrome and the Veteran's documented in-service treatment for ganglion cysts both involve tendonopathy.  If the examiner believes that the diagnosis of De Quervain's syndrome was in error, such should be stated and explained.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the original February 2014 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above question.  The Veteran may be recalled for examination if deemed necessary.

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for De Quervain's syndrome in the left wrist should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



